         Case 1:20-cv-00298-LY-AWA Document 117 Filed 06/15/21 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION




    DR. JEROME CORSI, et. al.

                     Plaintiff(s),                                 Case No.: 1:20-CV-00298-LY

    v.

    INFOWARS, LLC et. al.,

                     Defendant(s)



  DEFENDANT ROGER STONE’S RESPONSE TO PLAINTIFFS’ OBJECTIONS TO
   REPORT AND RECOMMENDATION OF MAGISTRATE ANDREW W. AUSTIN

         Defendant, Roger Stone, through counsel, files this response to plaintiffs’ objections to

Report and Recommendations of Magistrate Judge Austin filed on June 8, 2021. (ECF No. 115)

(“Objections”).

                                            ARGUMENT

         In spite of Plaintiffs’ previously filed, self-styled and self-authorized motion to vacate the

report and recommendations, (ECF No. [109]), Plaintiffs filed a successive filing -- objections to

the report and recommendations. The Court may consider docket entry 109 as the objections and

could strike the successive “objections.” ECF No. [115]. Regardless, there is nothing

substantively different between the motion to vacate and the objections to the report and

recommendations.

         The magistrate reviewed and analyzed the pleadings, and issued a report and

recommendations regarding the motions to dismiss based upon the filings. See (ECF No. 100 at
      Case 1:20-cv-00298-LY-AWA Document 117 Filed 06/15/21 Page 2 of 7




2; ECF No. 108 (R&R)). This Court can review the operative complaint and determine for itself

whether it survives the motions to dismiss. (See ECF No. 70) (Stone’s motion to dismiss). There

were no factual findings to be made by the magistrate. Like any motion to dismiss, a judge is

confined to the four corners of the operative complaint. Blankenship v. Buenger, 653 Fed. Appx.

330, 337 (5th Cir. 2016); Sinclair v. Petco Animal Supplies Stores, Inc., 581 Fed. Appx. 369, 371

n. 1 (5th Cir. 2014). Indeed, Plaintiffs did not file their highlighted affidavits with the operative

complaint. Plaintiffs, nonetheless, continue argue that filing of affidavits could overcome

deficient pleadings. Objections at 3. The operative complaint filed by plaintiffs is a shotgun

pleading. See ECF No. [70 at 17] (citing Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273,

1275 (11th Cir. 2006)). Plaintiffs never correct the pleading in any way. Plaintiffs were given

two warnings that their complaint is deficient. ECF No. [108 at 7 n. 2] (R&R). Instead, plaintiffs

elected to attack a district judge, and then the magistrate judge who agreed with the district

judge’s assessment plaintiffs’ complaint is a “shotgun” complaint. See ECF No. [109] (Motion to

vacate).

       This district court made a remark at a status conference, in which Stone was not yet a

defendant, that the court likes trying cases. Objections at 2. Plaintiffs cling to this as if that

avoids the requirement of a proper and sufficient complaint stating a claim under Federal Rules

of Civil Procedure 12(b)(1) and (b)(6). It does not. See ECF No. [70 at 4, 9] (motion to dismiss

discussion of law). Affidavits, swearing to allegations in the complaint, also do not avoid

insufficient pleadings and does not avoid the absolute defense of the statute of limitations or

insufficiently pleading causes of action. See R&R at 14-16; ECF No. [70 at 11-16]. Plaintiffs

claim Florida law should be applied because some defendants requested an anti-SLAPP statute

be enforced. Stone did not move for application of Florida’s anti-SLAPP statute. Likewise, Stone



                                                 2
       Case 1:20-cv-00298-LY-AWA Document 117 Filed 06/15/21 Page 3 of 7




did not suggest that Florida law or a statute of limitations from Florida should apply in Texas

against Stone.

        Again, plaintiffs fundamentally misunderstand the Lanham Act. They think that because

they are “media personalities” they are in competition with Stone and the other defendants for

purposes of the Lanham Act. See Objections at 14, 18-21. Plaintiff ignores their own cited

authority. Objections at 20. The Lanham Act prescribes liability for “commercial advertising or

promotion.” 15 U.S.C. § 1125(a)(1)(B). A radio talk show does not qualify as “commercial

advertising or promotion.” R&R at 6-7 (citing Farah v. Esquire Magazine, 736 F.3d 528, 541

(D.C. Cir. 2013) (“The mere fact that the parties may compete in the marketplace of ideas is not

sufficient to invoke the Lanham Act.”) (Klayman & Corsi case). Indeed, plaintiffs already know

this because they have attempted to sue others under the same theory and failed. Plaintiffs never

attempt to distinguish Farah from this case. Thus, for the reasons set forth in Stone’s motion for

sanctions, Rule 11 should apply in the event this Court adopts the magistrate’s report and

recommendations. See ECF No. [84].

                                            CONCLUSION

        This Court should overrule Plaintiffs’ objections to the report and recommendations or

strike it or deny it as moot, since it is a successive filing.

                                                 Respectfully submitted,

                                                 BUSCHEL GIBBONS, P.A.
                                                 501 E. Las Olas Blvd., Suite 304
                                                 Fort Lauderdale, FL. 33301
                                                 Tele: (954) 530-5301
                                                 Email: Buschel@BGlaw-pa.com
                                                 Attorneys for Roger J. Stone

                                                  By: __/s/ _Robert Buschel__________
                                                        ROBERT C. BUSCHEL
                                                         (admitted W.D. Texas)

                                                    3
      Case 1:20-cv-00298-LY-AWA Document 117 Filed 06/15/21 Page 4 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above document was filed and served

upon all parties of record on June 15, 2021 by CM/ECF, the court’s electronic filing system.

                                            By: __/s/ _Robert Buschel__________
                                                   ROBERT C. BUSCHEL




                                               4
       Case 1:20-cv-00298-LY-AWA Document 117 Filed 06/15/21 Page 5 of 7




                                    1:20-cv-00298-LY
                             Corsi et al v. Infowars, LLC et al


Sanjay Biswas
Sanjay Biswas Attorney at Law PC
11720 Duxbury Drive
Frisco, TX 75035
                                                              Jerome Corsi
972-866-5879                     representing
                                                              (Plaintiff)
800-506-6804 (fax)
sanjaybiswas41@gmail.com
 Assigned: 07/29/2020
 ATTORNEY TO BE NOTICED
                                                              Larry Klayman
                                                              (Plaintiff)
Larry Klayman
Klayman Law Group P.A.
2020 Pennsylvania Ave. NW #800
Washington, DC 20006
                                                              Jerome Corsi
561-558-536                    representing
                                                              (Plaintiff)
202-318-8839 (fax)
leklayman@gmail.com
  Assigned: 03/07/2019
  ATTORNEY TO BE NOTICED
                                                              Larry Klayman
                                                              (Plaintiff)
Marc J. Randazza
Randazza Legal Group, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, NV 89117
702-420-2001                                                  Free Speech Systems, LLC
                                  representing
702-297-6584 (fax)                                            (Defendant)
mjr@randazza.com
 Assigned: 07/24/2019
 PRO HAC VICE
 ATTORNEY TO BE NOTICED
cell is 702-757-1001                                          Infowars, LLC
                                                              (Defendant)
                                                              Alex E. Jones
                                                              (Defendant)
                                                              David Jones
                                                              (Defendant)
                                                              Owen Shroyer
                                                              (Defendant)

                                                 5
      Case 1:20-cv-00298-LY-AWA Document 117 Filed 06/15/21 Page 6 of 7




Bradley Jordan Reeves
Reeves Law, PLLC
702 Rio Grande St., Suite 306
Austin, TX 78701
                                                    Free Speech Systems, LLC
512-827-2246                    representing
                                                    (Defendant)
512-318-2484 (fax)
brad@brtx.law
 Assigned: 04/02/2020
 ATTORNEY TO BE NOTICED
                                                    Infowars, LLC
                                                    (Defendant)
                                                    Alex E. Jones
                                                    (Defendant)
                                                    Owen Shroyer
                                                    (Defendant)
Gregory P. Sapire
Soltero Sapire Murrell PLLC
7320 North MoPac Expy.
Suite 309
Austin, TX 78731-2311                               David Jones
                                representing
512-431-9518                                        (Defendant)
512-359-7996 (fax)
greg@ssmlawyers.com
 Assigned: 04/02/2020
 ATTORNEY TO BE NOTICED
David Scott Wachen
Wachen LLC
11605 Montague Court
Potomac, MD 20854
(240) 292-9121                                      David Jones
                                representing
301-259-3846 (fax)                                  (Defendant)
david@wachenlaw.com
 Assigned: 04/24/2019
 LEAD ATTORNEY
 ATTORNEY TO BE NOTICED
Jay Marshall Wolman
Randazza Legal Group, PLLC
100 Pearl Street, 14th Floor
Hartford, CT 06103
(702) 420-2001                                      Free Speech Systems, LLC
                                representing
(305) 437-7662 (fax)                                (Defendant)
jmw@randazza.com
 Assigned: 04/04/2019
 LEAD ATTORNEY
 ATTORNEY TO BE NOTICED

                                               6
Case 1:20-cv-00298-LY-AWA Document 117 Filed 06/15/21 Page 7 of 7




                                              Infowars, LLC
                                              (Defendant)
                                              Alex E. Jones
                                              (Defendant)
                                              David Jones
                                              (Defendant)
                                              Owen Shroyer
                                              (Defendant)




                                7
